DETAILED ACTION
1.          Claims 1-15 have been examined and are pending.

Allowable Subject Matter
2.          Claims 1-15 are allowed.
3.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of generating a multicast echo request message comprising an identifier of a multicast tree, and an indication of at least one specified responding router along the multicast datapath that should respond to the multicast echo request message before the multicast echo request message reaches a destination router of the destination address, and sending the multicast echo request message to a router downstream of the initiating router along the multicast datapath of the multicast tree.
             Of particular relevance is US PGPub 2005/0232227 A1 to Jorgenson et al. Take for example Figure 2 illustrated below for convenience:

    PNG
    media_image1.png
    346
    715
    media_image1.png
    Greyscale

Jorgenson describes in [0068-0070] ICMP echo reply packets traversing a path between a source and destination host, wherein information from sink hosts is returned to the source host to determine packet timings:
[0068] In an alternate embodiment, each marker packet may be of a different size, resulting in ICMP Echo Reply marker packets being transmitted from the destination host to the sink host that are the same size as their respective original ICMP Echo marker packet.  In a further embodiment, the marker packets may be of some other protocol such as UDP and, regardless of their original size, can generate ICMP Port Unreachable packets from the destination host to the sink host that can be relatively small, for example 64 bytes.
  
[0069] In one embodiment, the following provides the sequence of steps followed in order to enable the end-to-end sampling and analysis of a network path and to enable the characterisation of a selected packet-based network path segment by segment.  A destination host is selected and optionally the number of layer 3 hops, H, and corresponding IP addresses of all of the visible layer 3 hops between the source host and destination hosts can be determined, thereby identifying all target hosts therebetween.  Subsequently, multiple series of contiguous ordered groups of load and marker packets are transmitted to the destination host IP address.  The expiry variable TTL associated with the load packets of different ordered groups of packets can be set to some value in the range 1 to H, thereby enabling the gathering of data from all of the target hosts between the source host and destination host up to and including the destination host.  The transmit times for all of the packets are recorded at the source host for each probe packet and the returning packet times are recorded for each received expiry or reply packet at the sink host, wherein the respective timing relating to the transmitted packet and the resulting returned information therefrom are correlated for analysis.  Statistics are generated for the timing of each packet within a packet series for a specific TTL value 

[0070] The results of the sampling stage of the network path according to the present invention, includes collections of statistical values that are attributed to each selected target host within the sampled end-to-end network path.  The TTL value associated with the load packets transmitted during the sampling stage provides a means for correlation of the collected information with a particular target host.  Therefore, each target host can have associated with it statistical values of the TTT which can be defined as the time from the beginning of transmission of the first packet in the series at the source host until the completed reception of the acknowledgement for the specific packet of the series at the sink host.  In addition, each target host can have associated with it inferences from the TTT distribution such as loss and reordering, for example.

However, Jorgenson does not expressly disclose the features above with respect to claim 1.

Examiner further makes not of US PGPub 2018/0212849 A1 to Hobgood et al. Take for example Figure 4 of Hobgood illustrated below for convenience:

    PNG
    media_image2.png
    495
    803
    media_image2.png
    Greyscale

Hobgood discloses that, much like Jorgenson, a time-to-live hopping process to trace a route (traceroute) a plurality of routers between a source and a destination:
[0057] FIGS. 1 and 4 illustrate working principles of a traceroute data system. To perform a traceroute, traceroute collector 120a sends a first packet to the destination computer (150a) using the Internet Control Message Protocol (ICMP).  The traceroute collector 120a also specifies a hoplimit value for the first packet, known as the "time to live" (TTL) that is equal to 1.  When the first router 140a receives the first packet, it decrements the TTL (from 1 to 0).  Upon processing a packet with TTL=0, the first router returns a "Time Exceeded" message 401a to the traceroute collector 120a instead of forwarding the first packet to the next router along the path to destination computer 150a.  This enables traceroute collector 120a to determine the latency associated with the hop to the first router 140a on the path to the target computer 150a.  The traceroute collector 120a then sends a second packet to the target computer 150a with a TTL=2.The second router 160a returns another Time Exceeded message, and so forth.  Subsequent packets (containing TTL=3 through TTL=7) elicit Time Exceeded messages from routers 160b, 160c,140b, 160d, and 160e.  When the destination computer 150a receives the final packet with TTL=8, it returns an "Echo Reply" message 402 to the traceroute collector 120a, enabling the traceroute collector 120a to measure the latency of the final hop.
  
[0058] By increasing the TTL each time it sends a packet and monitoring the "TTL exceeded" responses 401a, 401b, 401c, and so on from the intermediate routers, the traceroute collector device 120a discovers successive hops on the path to the destination computer 150a.  The order and timing of the collected "TTL exceeded" responses and the "ICMP Echo Reply" 402 are used by the traceroute collector device 120a to build a list of routers traversed by the ICMP packets en route to the target device 150a.  Each hop along the path has a round-trip latency calculated by subtracting the sending time of the ICMP Echo Request from the arrival time of the response (TTL Exceeded or Echo Reply).
  
[0059] FIG. 5A illustrates an example of traceroute data obtained by the traceroute collectors 120 in FIG. 1.  The traceroute data in FIG. 5A shows the path data packets take from the sensor or traceroute collector device to the target computing device.  The traceroute data comprises identifiers for each device in the traceroute, including an identifier and/or and IP address 501 for the traceroute collector device 120.  The IP address contained in 502a and 502b can represent routers that are part of a global or local computer network.  The traceroute data also includes times 503a and 503b representing the round-trip time it took to the traceroute collector device 501 to obtain responses from routers 502a and 502b, respectively.  Similarly, the time 503c represents the time it took to the traceroute collector device 120 to obtain an ICMP Echo Reply from the target computing device identified by identifier 504.

[0062] A hoprecords list can have one or more elements, where each element represents a target device or a type routing device in a traceroute from a traceroute collector and a target device.  A routing device can be a gateway router regulating data traffic between IP networks.  In addition, the routing device can direct data packets from one interface to another within IP networks having a static or dynamic set of rules dictating how packets can reach a targeted device.

However, Hobgood does not expressly disclose the features described above with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV

Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 5, 2021